IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                     No. PD-0573-12

                          JOSEPH DELAFUENTE, Appellant

                                              v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                           WALLER COUNTY

              Per curiam.

                                       OPINION

       Appellant was convicted of possession of marijuana and sentenced to 3 days

confinement. On appeal, Appellant claimed that the trial court erred in denying his motion

to suppress because there was no reasonable suspicion to stop the vehicle in which he was

traveling. The Court of Appeals reversed, holding that there were no specific, articulable

facts in the record that would support reasonable suspicion for the traffic stop. The court of

appeals noted that the existence of reasonable suspicion during a traffic stop is a mixed
                                                                                              2

question of law and fact. The only evidence admitted during the suppression hearing was the

arresting officer’s offense report. Because no witnesses testified, the court of appeals

reviewed de novo the question of whether reasonable suspicion existed. Delafuente v. State,

___ S.W.3d ___, No. 14-11-00500-CR (Tex. App.–Houston [14 th Dist.], April 3, 2012). The

State Prosecuting Attorney petitioned this Court for discretionary review

        When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s opinion in State v. Mendoza, ___ S.W.3d ___; No. PD-1000-11 (Tex. Crim.

App. May 9, 2012). Therefore, we vacate the judgment of the Court of Appeals and remand

for that court to consider the effect of Mendoza, if any, on its reasoning and analysis in this

case.




En banc

Delivered: June 20, 2012

Publish